

Exhibit 10.1




RBC BANK
MODIFICATION
AGREEMENT



 
THIS MODIFICATION AGREEMENT (“Modification Agreement”), effective as of August
18, 2009, by M-TRON INDUSTRIES, INC., a Delaware corporation and PIEZO
TECHNOLOGY, INC., a Florida corporation (“Borrower”, whether one or more), both
with a mailing address of 2525 Shader Road, Orlando, Florida 32804, and RBC BANK
(USA) (“Bank”), with a mailing address of Post Office Box 1220, Rocky Mount,
North Carolina  27802-1220.
 
 
A.  Borrower has made and issued to Bank its promissory note (“Note”) in the
original principal amount and dated as indicated on Attachment 1 attached
hereto.

 
 
B.  If so indicated on Attachment 1, the Note is secured and the security is
generally as described on Attachment 1.

 
 
C.  The Note, any security documents described on Attachment 1 and any other
loan and security documents that are outstanding with respect to the extension
of credit evidenced by the Note, even if not listed on Attachment 1, are
hereinafter collectively referred to as the “Contract” and the Contract is
hereby incorporated herein as a part of this Modification Agreement.

 
 
D.  Bank and Borrower mutually desire to modify the provisions of the Contract
in the manner hereinafter set out, it being specifically understood and agreed
that, except as herein modified, the terms and provisions of the Contract and
the individual instruments, documents and agreements that make up the Contract
shall remain unchanged and the Contract, as herein modified, shall continue in
full force and effect as therein and herein written.

 
NOW, THEREFORE, Bank and Borrower, in consideration of the premises and the sum
of One Dollar ($1.00) to each in hand paid by the other, receipt and sufficiency
of which are hereby acknowledged by each, do hereby agree as follows:
 
Section 1.  Modification.  The Contract shall be, and the same is, modified in
the manner set forth in Attachment 2.
 
Section 2.  Effect of Modification.  Nothing contained in this Modification
Agreement shall in any way impair the security now held for the indebtedness
evidenced by the Contract or the lien priority thereof, nor waive, annul, vary
or affect any provision, condition, covenant and agreement contained in the
Contract, nor affect or impair any rights, powers and remedies under the
Contract, except as herein specifically modified to do any one or more of the
foregoing.  If any provision in this Modification Agreement shall be interpreted
or applied by a court or other
 

 
Page 1

--------------------------------------------------------------------------------

 

tribunal with personal and subject matter jurisdiction over the parties hereto
and the Contract, as modified, so as to impair the security now held for the
indebtedness or lien priority thereof, or do any one or more of any of the
foregoing, such provision shall be ineffective to the extent it causes an
impairment of such security or the lien priority thereof or causes any of such
other consequences, or the application thereof shall be in a manner and to an
extent which does not impair such security or the lien priority thereof, or
result in the occurrence of any of the other consequences.  This Modification
Agreement does not extend the expiration dates or enlarge the terms of any
property, physical damage, credit and any other insurance written in connection
with or financed by said Contract.
 
Section 3.  Financing Statements.  Borrower irrevocably authorizes Bank to file
such financing statements as may be necessary to protect, in Bank’s opinion,
Bank’s security interests and liens and, to the extent Bank deems necessary or
appropriate, to sign the name of Borrower with the same force and effect as if
signed by Borrower and to make public in financing statements and other public
filings such information regarding Borrower as Bank deems necessary or
appropriate, including, without limitation, federal tax identification numbers,
social security numbers and other identifying information.
 
Section 4.  Credit Investigations; Bank’s Responsibilities.  Bank is irrevocably
authorized by Borrower to make and have made such credit investigations as it
deems appropriate to evaluate Borrower’s credit, personal and financial standing
and employment, and Borrower authorizes Bank to share with consumer reporting
agencies and creditors its experiences with Borrower and other information in
Bank’s possession relative to Borrower.  Bank shall not have any obligation or
responsibility to do any of the following: (1) protect and preserve any
collateral and other security given or to be given in connection with the
Contract, as herein modified, against the rights of third persons having an
interest therein; (2) provide information to third persons relative to the
Contract, as herein modified, Bank’s liens and security interests in any
collateral and other security, or otherwise with respect to Borrower; and (3)
subordinate its liens and security interests in any collateral and other
security to the interests of any third persons or to enter into control
agreements relative to such collateral and other security.
 
Section 5.  Usury.  Bank does not intend to and shall not reserve, charge and
collect interest, fees and charges under the Contract, as herein modified, in
excess of the maximum rates and amounts permitted by applicable law.  If any
interest, fees and charges are reserved, charged and collected in excess of the
maximum rates and amounts, it shall be construed as a mutual mistake,
appropriate adjustments shall be made by Bank and to the extent paid, the excess
shall be returned to the person making such a payment.
 
Section 6.  Documentary Stamps, etc.  To the extent not prohibited by law and
notwithstanding who is liable for payment of the taxes and fees, Borrower shall
pay, on Bank’s demand, all intangible taxes, documentary stamp taxes, excise
taxes and other similar taxes assessed, charged and required to be paid in
connection with this Modification Agreement, and any future extension, renewal
and modification of the Contract, or assessed, charged and required to be paid
in connection with any of the loan documents which make up the Contract.
 

 
Page 2

--------------------------------------------------------------------------------

 



 
Section 7.  Anti-Terrorism. Borrower represents, warrants and covenants to Bank
as follows: (1) Borrower (a) is not and shall not become a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (b) does not engage in and shall not engage in any
dealings or transactions prohibited by Section 2 of such executive order, and is
not and shall not otherwise become associated with any such person in any manner
violative of Section 2, (c) is not and shall not become a person on the list of
Specially Designated Nationals and Blocked Persons, and (d) is not and shall not
become subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order; (2) Borrower is and shall remain in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001); and (3) Borrower has not and shall not use all or any part
of the extension of credit evidenced by the Note, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended..
 
Section 8.  Costs and Expenses.  All of the costs and expenses incurred by Bank
in connection with this Modification Agreement shall be paid by Borrower upon
the request of and at the time of demand for payment thereof made by Bank on
Borrower.  As used herein, “costs and expenses” include, without limitation,
reasonable attorneys’ fees and fees of legal assistants, and reasonable fees of
accountants, engineers, surveyors, appraisers and other professionals or experts
– and all references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees.
 
Section 9.  Maintenance of Records.  Bank is authorized to maintain, store and
otherwise retain this Modification Agreement and the other documents
constituting the Contract in their original, inscribed tangible forms or records
thereof in an electronic medium or other non-tangible medium which permits such
records to be retrieved in perceivable forms.
 
Section 10.  Waiver of Jury Trial.  Borrower, to the extent permitted by law,
waives any right to a trial by jury in any action arising from or related to
this Modification Agreement and waives any right to a trial by jury in any
action or proceeding arising from or related to the Contract, as herein
modified.
 

 
Page 3

--------------------------------------------------------------------------------

 
 
Section 11.  Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State whose laws govern the Contract, excepting,
however, its conflict of law provisions.
 
Section 12.  Reservation of Rights; Entire Agreement.  Bank does hereby reserve
all rights and remedies it may have against all parties secondarily liable for
repayment of the indebtedness evidenced by the Contract. The Contract, as herein
modified, contains the entire agreement of the parties and the undersigned do
hereby ratify and confirm the terms of the Contract, all of which shall remain
in full force and effect, as modified herein.  This Modification Agreement shall
be binding upon any assignee and successor in interest of the parties hereto.
Borrower waives and will not assert against any transferee and assignee of Bank
any claims, defenses, set-offs and rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive.  All
references herein to the “Modification Agreement” include any supplemental
agreements filed of record to reflect modifications of any of the instruments,
documents and other agreements making up the Contract that are of record.
 
The undersigned have executed this Modification Agreement under seal as of the
day and year first above stated.
 

 BANK:        RBC BANK (USA)        By: /s/ Valerie McDonald    Print Name:
Valerie McDonald    Title: Senior Vice President      

 

 BORROWER:            M-TRON INDUSTRIES, INC.,    PIEZO TECHNOLOGY, INC.,  a
Delaware corporation    a Florida Corporation              By: /s/ Greg Anderson
   By: /s/ Greg Anderson  Print Name: Greg Anderson    Print Name: Greg Anderson
 Title: President    Title: President            

 
The LGL Group, Inc., a Delaware corporation, successor by merger to Lynch
Corporation, an Indiana corporation, as guarantor under the Guaranty hereby
joins in the execution of this Modification Agreement for the purposes of
acknowledging and agreeing to the terms and provisions of this Modification
Agreement and the changes effected hereby; and to stipulate further and agree
that its Guaranty shall remain in full force and effect, notwithstanding the
modifications effected by this Agreement.
 
 

 THE LGL GROUP, INC.,  a Delaware corporation                By: /s/ Greg
Anderson  
 Print Name: Greg Anderson
   Title: President      

 


 
Page 4

--------------------------------------------------------------------------------

 
 

Attachment 1
To
Modification Agreement
 
 
1.
Describe Promissory Note (Date, Original Amount, Current Amount and all
Modifications):



Consolidated, Amended and Restated Commercial Promissory Note dated September
30, 2005 in the face amount of $3,040,000.00.


2.
Describe Security Documents (Type, Date and if recorded, Recording Information):

 
Amended and Restated Mortgage, Assignment of Rents and Security Agreement dated
September 30, 2005 and recorded on November 2, 2005 in Official Records Book
8283, Page 1662, Public Records of Orange County, Florida (the “Mortgage”).


Assignment of Leases, Rents and dated September 30, 2005 and recorded on
November 2, 2005 in Official Records Book 8283, Page 1682, Public Records of
Orange County, Florida (the “Assignment of Rents”).


UCC-1 Financing Statement recorded on November 2, 2005 in Official Records Book
8283, Page 1693, Public Records of Orange County, Florida.


UCC-1 Financing Statement filed on November 8, 2005 with the Florida Secured
Transaction Registry under File No. 200501115046.


Unconditional Guaranty Agreement dated September 30, 2005, made by The LGL
Group, Inc., a Delaware corporation (“LGL”), successor by merger to Lynch
Corporation, an Indiana corporation, in favor of Bank (the “Guaranty”)


3.
Describe other loan documents:



Loan Agreement dated May 16, 2006 by and between Borrower and Bank (“Loan
Agreement”).


Subordination Agreement dated September 30, 2005, by and between Bank, Borrower
and LGL (the “Subordination Agreement”).


Waiver Letter dated May 19, 2009, from Bank to Borrower and LGL (the “Waiver
Letter”).



 
Page 5

--------------------------------------------------------------------------------

 

Attachment 2
To
Modification Agreement




1.  Notwithstanding any other provision to the contrary or any right of Borrower
or LGL to cure any default under the terms of the Contract including Borrower’s
temporary right to cure financial covenant defaults set forth in Section 4
below, Borrower and LGL hereby agree that should Borrower or LGL be in default
(beyond any applicable cure period) of any of Borrower or LGL’s obligations
under any loan from First National Bank of Omaha , such default shall be
considered a material Event of Default under the Contract whereby neither
Borrower nor LGL shall be entitled to cure such Event of Default (known
hereafter as a “Non-Curable Default”) and Bank may immediately exercise any and
all rights and remedies of Bank to remedy such Non-Curable Default.


2.  The Subordination Agreement is hereby modified as follows:


(a)  Subordinated Debt shall be no greater than $4,500,000.00.


(b)  Section 3 entitled “Forbearance” is hereby deleted and replaced with the
following:


“Creditor hereby agrees that it will not ask, demand, sue for, take or receive
from Borrower, by setoff or in any other manner, the whole or any part of any
monies, now or hereafter owing by Borrower to Creditor, nor any security
therefor, unless and until the Bank Debt shall have been indefeasibly paid in
full.”


3.  The Loan Agreement is hereby modified as follows:


(a)  The Tangible Net Worth financial covenant under Section D, Attachment 5 is
hereby increased to $5,500,000.00.


(b)  The definition of “Tangible Net Worth” is hereby deleted from Section E,
Attachment 5 of the Loan Agreement and replaced with the following definition:


“Tangible Net Worth” means the total of Shareholders’ Equity less (i)
intangibles, (ii) deferred charges, (iii) leasehold improvements and (iv) loans
receivable from related parties.
 
(c)  The following definitions are hereby added to Section D, Attachment 5:


“Shareholders’ Equity” means the total of (i) share capital (excluding
redeemable preferred shares and treasury stock), (ii) contributed surplus, (iii)
retained earnings and (iv) Subordinated Debt not to exceed $4,500,000.00.

 
Page 6

--------------------------------------------------------------------------------

 




 
 (d)  The definition of “Fixed Charge Coverage” is hereby deleted from Section
E, Attachment 5 of the Loan Agreement and replaced with the following
definition:


“Fixed Charge Coverage Ratio” means the ratio of EBITDA, less cash, income taxes
and Unfunded Capital Expenditures, to Fixed Charges, calculated on a rolling 12
months basis.
 
(e)  The definition of “EBITDA” is hereby deleted from Section E, Attachment 5
of the Loan Agreement and replaced with the following definition:


“EBITDA” means the total of (i) net income from continuing operations (excluding
extraordinary gains or losses), and to the extent deducted in determining net
income, (ii) Interest Expense, (iii) income taxes, (iv) depreciation, depletion
and amortization expenses.  For the purposes of determining EBITDA for the Fixed
Charge Coverage Ratio financial covenant for the period commencing on April 1,
2009 and ending on March 31, 2010, EBITDA shall include cash injection from LGL
Group, Inc. (“LGL”), by way of a subordinated loan from  LGL to Borrower.
 
(f)  The following definitions are hereby added to Section D, Attachment 5:


“Fixed Charges” means the total of Interest Expense, scheduled principal
payments in respect of Funded Debt and Corporate Distributions.
 
“Corporate Distributions” means all payments to (i) any shareholder (or other
holder of an equity interest in Borrower), director, executive or officer of the
Borrower, (ii) any Affiliate or holder of Subordinated Debt of the Borrower, or
(iii) any shareholder (or other holder of an equity interest in Borrower),
director, executive or officer of any Affiliate or holder of Subordinated Debt
of the Borrower.  For greater certainty, it includes bonuses, dividends,
salaries (except salaries to officers or other employees in the ordinary course
of business), and repayment of Indebtedness or making of loans to any such
person.
 
(g)  The definition of “Total Liabilities” or “Total Debt” is hereby deleted
from Section E, Attachment 5 of the Loan Agreement and replaced with the
following definition:


“Total Liabilities” or “Total Debt” means all liabilities including Contingent
Liabilities, exclusive of deferred tax liabilities, less Subordinated Debt not
to exceed $4,500,000.00.

 
Page 7

--------------------------------------------------------------------------------

 





(h)  The Total Liabilities/Tangible Net Worth covenant under Section D,
Attachment 5 is hereby deleted and replaced with the following:


Total Liabilities/Tangible Net Worth.  A ratio of (i) Total Liabilities to (ii)
Tangible Net Worth of no greater than 4.00 to 1.00.
 
4.  Provided that Borrower timely submits all required reports or financial
statements to Bank, for any calendar quarter during the period commencing on
April 1, 2009 and ending on March 31, 2010 whereby Borrower quarterly or annual
financial reports submitted to Bank shows a default of any financial covenant
set forth in Section D, Attachment 5 of the Loan Agreement, Borrower shall have
45 days after the end of such calendar quarter to cure such financial covenant
default.


5.  The modifications herein shall supersede the terms set forth in the Waiver
Letter.





Page 8
